ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-034, concluding on the record certified to the *447Board pursuant to Rule l:20-4(f)(default by respondent) that WILLIAM E. WACKOWSKI of POINT PLEASANT, who was admitted to the bar of this State in 2001, should be reprimanded for violating RPC 1.4(b)(failure to communicate with the client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that WILLIAM E. WACKOWSKI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.